           Case 20-20279-tnw                    Doc   Filed 11/02/20 Entered 11/02/20 11:46:24                          Desc Main
                                                       Document     Page 1 of 7
Fill in this information to identify the case

Debtor 1 James Allen Engram

Debtor 2 Theresa Dawn McQueen
(Spouse, if filing)

United States Bankruptcy Court for the: EASTERN District of KENTUCKY
                                                                            (State)
Case number 20-20279


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               Union Home Mortgage Corp., by and through its
                               mortgage servicing agent Union Home
Name of creditor               Mortgage Corp.,                                        Court claim no. (if known)            21
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of         12/1/2020
you use to identify the debtor's                                                      this notice
account:                                8674
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any        $1,239.79
Part 1:           Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $390.95       New escrow payment:     $582.57

Part 2:           Mortgage Payment Adjustment

  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                             %           New interest rate:                                     %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




20-017288_CMF2
          Case 20-20279-tnw            Doc      Filed 11/02/20 Entered 11/02/20 11:46:24                   Desc Main
                                                 Document     Page 2 of 7
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




20-017288_CMF2
              Case 20-20279-tnw                    Doc       Filed 11/02/20 Entered 11/02/20 11:46:24               Desc Main
                                                              Document     Page 3 of 7

Debtor 1          James Allen Engram                                         Case number (if known) 20-20279
            First Name                      Middle Name         Last Name



Part 4:              Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

            /s/ Amy E. Gardner                                                              11/2/2020
  X                                                                               Date
      Signature

  Print:
                           Amy E. Gardner                                         Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State        ZIP Code

  Contact phone            614-220-5611                                           Email     amps@manleydeas.com




20-017288_CMF2
 Case 20-20279-tnw        Doc     Filed 11/02/20 Entered 11/02/20 11:46:24       Desc Main
                                   Document     Page 4 of 7



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Beverly M. Burden, PO Box 2204, Lexington, KY 40588, Notices@Ch13EDKY.com

   Nathan J. Kohler, Attorney for James Allen Engram and Theresa Dawn McQueen, Steiden
   Law Offices P.C., 411 Madison Avenue, Covington, KY 41011, nkohler@steidenlaw.com

                                                                                   2 2020:
and on the below listed parties by regular U.S. mail, postage prepaid on November ___,

   James Allen Engram and Theresa Dawn McQueen, 1605 Birch Hill Court, Florence, KY
   41042

   James Allen Engram and Theresa Dawn McQueen, 1605 Birch Hill Ct, Florence, KY 41042


                                                          /s/ Amy E. Gardner




20-017288_CMF2
Redacted
   Case 20-20279-tnw           Doc    Filed 11/02/20 Entered 11/02/20 11:46:24        Desc Main
   Union Home Mortgage Corp.           Document     Page
                                                     Phone5:of800-441-3456
                                                               7
   6444 Monroe St., Ste 6
                                                       10/28/20
   Sylvania, OH 43560




                                                                       Redacted
               JAMES ENGRAM
               THERESA MCQUEEN                                           STATUS CODES BK,C3
               1605 BIRCH HILL CT                                        PD-TO-DATE   10/01/20
               FLORENCE , KY. 41042




                              *** Aggregate Escrow Analysis ***
                                     Escrow         Escrow            Projected     Required
      Date      Description          Payment     Disbursements        Balance       Balance
    11/01/20    Beginning Balance                                   -1,517.63         781.93
    12/01/20    MIP/PMI               390.94            134.91      -1,261.60       1,037.96
    01/01/21    MIP/PMI               390.94            134.91      -1,005.57       1,293.99
    02/01/21    MIP/PMI               390.94            134.91        -749.54       1,550.02
    03/01/21    MIP/PMI               390.94            134.91        -493.51       1,806.05
    04/01/21    MIP/PMI               390.94            134.91        -237.48       2,062.08
    05/01/21    MIP/PMI               390.94            134.91          18.55       2,318.11
    06/01/21    MIP/PMI               390.94            134.91         274.58       2,574.14
    06/30/21    Hazard Ins              0.00            981.94        -707.36       1,592.20
    07/01/21    MIP/PMI               390.94            134.91        -451.33       1,848.23
    08/01/21    MIP/PMI               390.94            134.91        -195.30       2,104.26
    09/01/21    MIP/PMI               390.94            134.91          60.73       2,360.29
    10/01/21    MIP/PMI               390.94            134.91         316.76       2,616.32
    11/01/21    MIP/PMI               390.94            134.91         572.79       2,872.35
    11/01/21    County                  0.00          2,090.47      -1,517.68         781.88*

   Your beginning balance as of 11/01/20, assuming timely   receipt of all payments and disbursement
   of all items due, will be $-1,517.63. Your base escrow   payment beginning 12/01/20 is determined
   by adding up the total disbursements to be made during   the year and dividing by 12. The total
   disbursements for your account this year are projected   to be $4,691.33 Therefore, your base
   escrow payment is $390.94

   According to your mortgage agreement, and regulations, the escrow balance on your loan should
   not go below 1/6th of your total disbursements ($781.88) for the year. Regulations require that
   the escrow balance must reach the low point at least once during the year. The low point on
   your loan will be reached in the month of November. AT THAT TIME, YOUR BALANCE IS PROJECTED TO
   BE SHORT BY $2,299.56.

   We will be collecting this shortage from you over a period of twelve months. Therefore, your
   new escrow payment including 1/12th of the shortage will be $582.57

   Your new total monthly payment, effective 12/01/20, will be $1,239.79. This was calculated by
   adding your escrow payment to your P & I payment of $657.22.

   If you wish, you may pay your shortage in one lump sum. This would reduce your payment to
   $1,048.16.

   (PLEASE KEEP THIS STATEMENT FOR COMPARISON WITH THE ACTUAL ACTIVITY IN YOUR ACCOUNT AT THE END
   OF THE NEXT ESCROW COMPUTATION YEAR.)

   ***If this loan is included in an active bankruptcy case, or if you were a borrower of this
   loan prior to filing Chapter 7 bankruptcy in which you received a discharge and the loan was
   not reaffirmed in the bankruptcy case, the lender is providing this notice as a courtesy in
   accordance with the terms of the loan agreement and is not attempting to collect, recover, or
   offset any discharge debt as your personal liability.***
 Case 20-20279-tnw          Doc   Filed 11/02/20 Entered 11/02/20 11:46:24      Desc Main
                                   Document     Page 6 of 7
Union Home Mortgage Corp.                        Phone : 800-441-3456
6444 Monroe St., Ste 6
                                                 10/28/20
Sylvania, OH 43560

         JAMES ENGRAM                                             Redacted
         THERESA MCQUEEN                                           STATUS CODES BK,C3
         1605 BIRCH HILL CT                                        PD-TO-DATE   10/01/20
         FLORENCE , KY. 41042
 Case 20-20279-tnw          Doc   Filed 11/02/20 Entered 11/02/20 11:46:24    Desc Main
Union Home Mortgage Corp.          Document Phone
                                                Page  7 of 7
                                                  : 800-441-3456
6444 Monroe St., Ste 6
                                                 10/28/20
Sylvania, OH 43560

          JAMES ENGRAM
          THERESA MCQUEEN
                                                     Redacted
          1605 BIRCH HILL CT
          FLORENCE , KY. 41042



               Annual Escrow Account Disclosure Statement
                          Account History

This is a statement of actual activity in your escrow account from 10/01/20
through 11/30/20.

Your monthly mortgage payment previously was $1,078.55 of which $657.22
was for principal and interest and $421.33 went into your escrow account.


                                       ESCROW        ESCROW
 DATE     DESCRIPTION                 PAYMENT     DISBURSEMENTS     BALANCE

STARTING BALANCE                                                       0.00
10/20                                  421.33                        421.33
10/20**   MIP/PMI                                       -134.91      286.42
11/20**   MIP/PMI                                       -134.91      151.51
11/20**   County                                      -2,090.47   -1,938.96
11/20**                                 421.33                    -1,517.63
                                    ----------       ----------
                                        842.66        -2,360.29

** = Disbursements and payments made in the time period covered but not
     yet applied.
